Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB 2214656A) in view of McWhirter et al (US 10,338,199 B1).
In regard to claim 17, Smith discloses an optical system (page 4, paragraph 3 – page 7, paragraph 1, Figure 3), comprising: an outer region, wherein the outer region is a Risley prism assembly, constructed of two prism elements (Figure 3, “15, 16”), and is transmissive to a first waveband (Figure 3, “WAVEBAND ONE”); and a center section, wherein the center section is transmissive to a second waveband (Figure 3, “WAVEBAND TWO”); the outer region and the center section are within a single aperture and the outer region may be steered by rotating the Risley prism assembly (page 3, last paragraph – page 4, first paragraph), but does not specifically disclose wherein the wavebands include one or more of ultraviolet (UV) region between 250 nm and 400 nm, visible (VIS) region between 400 nm and 700 nm, near-infrared (NIR) region between 700 nm and 1200 nm, shortwave infrared (SWIR) region between 1200 nm and 2500 nm.
Within the same field of endeavor, McWhirter teaches that it is desirable for lidar systems comprising multiple Risley prisms to operate in the infrared, visible and ultraviolet wavebands of the electromagnetic spectrum in order to provide optimal performance (column 1, lines 18-41).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the optical system of Smith for the wavebands to include one or more of ultraviolet (UV) region between 250 nm and 400 nm, visible (VIS) region between 400 nm and 700 nm, near-infrared (NIR) region between 700 nm and 1200 nm, shortwave infrared (SWIR) region between 1200 nm and 2500 nm since McWhirter teaches that it is desirable for in order to provide optimal performance.
Furthermore, Smith teaches wherein the wavebands include midwave infrared (MWIR) region between 2500 nm and 5500 nm, and longwave infrared (LWIR) region between 5500 nm and 14000 nm (page 5, last paragraph – page 6, first paragraph, re: 3-5 micrometres and 8-12 micrometres → 3,000-5,000 nm and 8,000-12,000 nm) and it would have been obvious to one having ordinary skill in the art at the time the invention was made for the wavebands include one or more of ultraviolet (UV) region between 250 nm and 400 nm, visible (VIS) region between 400 nm and 700 nm, near-infrared (NIR) region between 700 nm and 1200 nm, shortwave infrared (SWIR) region between 1200 nm and 2500 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, Smith discloses said optical system comprising another optical system, such as lenses or powered mirrors, wherein these optical systems are mechanically decoupled from rotation of the Risley prism elements (Figure 3, re: lenses between 11).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 1-10: an optical system as claimed, specifically comprising: an outer region, wherein the outer region is a Risley prism assembly, constructed of two prism elements, and is transmissive to a first waveband; and a center section, wherein the center section is transmissive to a second waveband; the outer region and the center section are within a single aperture and the outer region may be steered by rotating the Risley prism assembly, and the center section may remain unsteered during rotation of the Risley prism assembly; the photons from the outer region do not reach the center section and vice versa.
The prior art fails to teach a combination of all the claimed features as presented in claim 11-16: an optical system as claimed, specifically comprising: an outer region, wherein the outer region is a Risley prism assembly, constructed of two prism elements, and is transmissive to a first waveband; and a center section, wherein the center section is transmissive to a second waveband; the outer region and the center section are within a single aperture and the center section is a wedge element having a prescription different from a prescription of the Risley prism elements.
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 18: an optical system as claimed, specifically wherein the center section is cored out to accommodate a separate optical system within a single aperture.
The prior art fails to teach a combination of all the claimed features as presented in claim 20: an optical system as claimed, specifically wherein the center section is a wedge element having a prescription different from a prescription of the Risley prism elements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.  Specifically, in paragraph 4 on page 5 of applicant’s Remarks, applicant argues wherein “the range disclosed by Smith is significant because the waveband regions are an important aspect for the operability of the claimed invention… different wavebands require different substrates of materials.”  
The examiner respectfully disagrees.  Independent claim 17 continues to disclose multiple waveband ranges even after the deletion of the ranges that were anticipated by the Smith reference.  Although applicant argues that different wavebands require different substrates of materials, there is no mention of any limitations directed substrate materials corresponding to specific wavebands.  Rather, the broad claim language merely recites two prism elements, a first and second waveband, and multiple ranges of wavebands that the system can be utilized for.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 7, 2022